Exhibit 10.2

CONSULTING AGREEMENT

This consulting agreement (the “Agreement”) is made as of June 7, 2012, by and
between Horizon Lines, Inc. (hereinafter, the “Company”) and Stephen H. Fraser
(hereinafter, the “Consultant”).

Whereas, Consultant has heretofore been employed as interim President and Chief
Executive Officer of the Company and, as such, has become familiar with the
Company, including its operations and facilities, its employees, its consultants
and others with whom the Company has contractual relationships (together, the
“Company Business”); and

Whereas, because of the knowledge and familiarity of Consultant with the Company
Business, the Company wishes to retain Consultant on the terms and conditions
contained in this Agreement to provide those consulting services provided for
herein, and Consultant wishes to be so retained and to provide those services.

Now, therefore, for and in consideration of the premises, the mutual covenants
and the payments to be made hereunder, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Company and the Consultant each agrees as follows:

1. Term. The term of this agreement shall begin on June 12, 2012 (the “Effective
Date”), shall run for one (1) year, and shall end on that date which is the
first (1st) annual anniversary date of the Effective Date, unless terminated
sooner by agreement of the parties or due to a default by a party as provided
below. This Agreement may be extended by written agreement of the parties for
such terms and with such modifications as the parties may agree.

2. Consulting Services. Consultant shall perform during the term hereof such
consulting and/or advisory services for the Company as may reasonably be
requested by the Company from time to time with respect to the management,
technology, relationships and operation of the Company and its business.

Consultant will perform his obligations under this Agreement in such a manner as
to attempt to enhance and improve the business of the Company and to foster the
Company’s relationship with the past, existing and prospective customers,
suppliers, contractors, consultants and/or vendors of the Company and its
business. Consultant will provide advice to the employees of the Company with
respect to its business and will share with the Company his knowledge regarding
its business and operations.

The amount of time to be devoted by Consultant to providing consulting services
hereunder, the specific time when such will be provided, and the method of how
such will be provided shall be determined in the reasonable discretion of
Consultant after consultation with the Company and as necessary to reasonably
accomplish Consultant’s obligations hereunder; provided, however, that (A) such
services shall be provided at such times as are reasonably acceptable to both
Consultant and the Company and (B) Consultant shall be responsible for receiving
instructions as to his services from any person reasonably authorized by the
Board of Directors of the



--------------------------------------------------------------------------------

Company to direct the services of Consultant, and (provided that such
instructions are consistent with this Agreement) Consultant shall comply with
such instructions.

3. Consideration. The Company shall pay to Consultant a retainer of $25,000 (the
“Retainer”) within ten (10) days following the Effective Date, which the
Consultant shall not be required to refund to the Company. The Consultant shall
be paid for his services hereunder at a rate of $525 per hour, which fee shall
be credited against the Retainer. Within ten (10) days following the end of each
calendar month in which the Consultant performs services, the Consultant shall
provide the Company with an accounting of all services performed and the hours
worked by the Consultant in performing such services during such month. Until
the fees credited to the Retainer equal $25,000, the Consultant shall not be
paid any additional fee for the services that the Consultant performs hereunder.
After the total fees credited to the retainer equal $25,000, the Company shall
pay the Consultant any fees in excess of those previously credited to the
Retainer (the “Excess Fees”). The Company shall pay the Excess Fees (if any) to
the Consultant as soon as practicable following the Company’s receipt of the
Consultant’s monthly accounting of services, but in no event later than 60 days
following the end of each calendar month in which the Consultant performs
services.

4. Expenses. The Company shall promptly reimburse the Consultant for all
appropriately documented, reasonable business expenses incurred by the
Consultant in the performance of services under this Agreement.

5. Default. A party shall be in default under this Agreement if that party fails
to perform hereunder and fails to cure such failure to perform within ten
(10) days of his/its receipt of written notice of such failure from the other
party hereto. Should Consultant default under this Agreement, the Company may
terminate this Agreement, in which case neither party shall have any obligations
under items 2 or 3 of this Agreement with respect to time periods following
termination, except that the Company shall remain obligated to pay amounts to
Consultant due with respect to time periods ending at or before termination.

6. Independent Contractor Status. In performing Consultant’s obligations
hereunder, Consultant is operating as an independent contractor and shall not,
for any purpose, be deemed an employee or agent of the Company or be eligible to
receive or qualify for any benefits offered by the Company to its employees.
Consultant shall not be entitled to receive any benefits or payments not set
forth in this agreement, and the parties hereto do not intend that any agency or
partnership relationship be created between them by this Agreement. The Company
shall not withhold any federal or state taxes or other applicable withholdings
from amounts paid hereunder to Consultant, shall not issue to Consultant a form
W-2 for payments made hereunder, and shall issue to Consultant the appropriate
form 1099 for payments made hereunder.

7. Confidentiality and Restrictive Covenants.

A. Confidential Information. Consultant acknowledges that he has and will have
access to confidential information (including, but not limited to, current and
prospective confidential know-how, specialized training, customer lists,
marketing plans, business plans, financial and pricing information, and
information regarding acquisitions, mergers and/or joint ventures)

 

2



--------------------------------------------------------------------------------

concerning the business, customers, clients, contacts, prospects, and assets of
the Company and the Related Entities (as defined below) that is unique, valuable
and not generally known outside the Company and/or the Related Entities, and
which was obtained from the Company and/or the Related Entities or which was
learned as a result of the performance of services by Consultant on behalf of
the Company and/or the Related Entities (“Confidential Information”).
“Confidential Information” does not include information that is in the public
domain through no wrongful act on Consultant’s part. Consultant will not, at any
time, directly or indirectly use, divulge, furnish or make accessible to any
person any Confidential Information, but instead will keep all Confidential
Information strictly and absolutely confidential; provided, however, that this
provision shall not prevent Consultant from using his general business skill and
knowledge in his future employment to the extent such skill and knowledge is not
specifically related to the business of Company and its affiliates and is not
used in Competition (as defined below), or otherwise prohibited under this
section. Notwithstanding the foregoing, Consultant may disclose Confidential
Information (i) that he is required by subpoena to disclose (provided that
Consultant furnishes the Company with prompt written notice of receipt of such
subpoena), or (ii) with the prior written consent of the Company. Consultant
will deliver promptly to the Company, at the termination of his service
relationship with the Company, or at any other time at the Company’s request,
without retaining any copies (other than Consultant Records, as defined below),
all documents and other materials in his possession relating, directly or
indirectly, to any Confidential Information (subject to the last sentence in
Section 7.E. below). For purposes of this Agreement, “Consultant Records” shall
mean any written or electronic records of Consultant’s business and personal
contacts.

B. Non-Competition. While Consultant is performing services for the Company, and
for a period of six (6) months following the date of termination of his service
relationship with the Company for any reason Consultant shall be prohibited from
engaging in Competition with the Company, and its subsidiaries and affiliates
(collectively, the “Related Entities”). The term “Competition” for purposes of
this Agreement shall mean directly or indirectly, engaging in, holding any
equity interest in, or managing or operating any person, firm, corporation,
partnership or business (whether as director, officer, employee, agent,
representative, partner, security holder, consultant or otherwise) that engages
in a Jones Act business that competes with any business of the Company and the
Related Entities anywhere in the world; with the exception of ownership of up to
1% of any class of securities of any publicly traded company. The Company and
the Consultant may otherwise agree to modify or alter terms of this
non-competition restriction, subject to the requirements of Section 11 of this
Agreement.

C. Non-Solicitation of Employees. While Consultant is performing services for
the Company, and for a period of six (6) months following the date of
termination of his service relationship with the Company for any reason (the
“Restricted Period”), Consultant shall not, without the prior written consent of
the Company, directly or indirectly, hire or recruit or solicit the employment
or services of (whether as an employee, officer, director, agent, consultant or
independent contractor), any employee, officer, director, full-time consultant
or independent contractor of the Company or the Related Entities (except in the
course of his duties under this Agreement). Notwithstanding the foregoing, the
Company agrees that it shall not be deemed a violation of this Section 7.C. for
Consultant to respond to a request for a reference regarding any current or
former employee of the Company or any of the Related Entities from such current
or

 

3



--------------------------------------------------------------------------------

former employee or from a third party, and providing a reference setting forth
Consultant’s personal views about such current or former employee in connection
with such request.

D. Non-Solicitation of Business Partners. During the Restricted Period,
Consultant shall not, without the prior written consent of the Company, directly
or indirectly, solicit or encourage, or attempt to solicit or encourage, any
customers, suppliers, licensees, agents, consultants or independent contractors
or other business partners or business affiliates of the Company or the Related
Entities (collectively, “Business Partners”), to cease doing business with or
modify their business relationship with the Company or the Related Entities, or
in any way interfere with the relationship between any such Business Partner and
the Company or the Related Entities (regardless of who initiates the contact).

E. Return of Company Property/Passwords. Consultant hereby expressly covenants
and agrees that following termination of Consultant’s service relationship with
the Company for any reason or at any time upon the Company’s request, Consultant
will promptly return to the Company all property of the Company in his
possession or control (whether maintained at his office, home or elsewhere),
including, without limitation, all Company passwords, credit cards, keys,
beepers, laptop computers, cell phones and all copies of all management studies,
business or strategic plans, budgets, notebooks and other printed, typed or
written materials, documents, diaries, calendars and data of or relating to the
Company or its personnel or affairs, in whatever media maintained; provided,
however, that Consultant shall be permitted to retain Consultant Records.

F. Remedies for Breach. Consultant acknowledges and agrees that a breach of this
section would immediately and irreparably harm the Company and the Related
Entities and that a remedy at law would be inadequate to compensate the Company
and the Related Entities for their losses by reason of such breach and therefore
that the Company and/or the Related Entities shall, in addition to any other
rights and remedies available under this Agreement, at law or otherwise, be
entitled to seek an injunction to be issued by any court of competent
jurisdiction enjoining and restraining Consultant from committing any violation
of this section, and Consultant hereby consents to the issuance of such
injunction.

8. Severability/Construction. Whenever possible, each provision of this
Agreement, or subpart thereof, shall be interpreted so as to be valid and
effective under applicable law, but if any provision, or subpart thereof, of
this Agreement shall be prohibited or invalid under applicable law, that
provision, or subpart thereof, shall be ineffective only to the extent of the
prohibition or invalidity, without invalidating the remainder of that provision
or the remaining provisions of this Agreement. This Agreement is the product of
joint drafting and shall not be interpreted against any party as the drafter of
this Agreement. This Agreement shall be construed in accordance with and
governed by the laws of the State of North Carolina, without reference to the
conflicts or choice of law principles thereof. Any legal action or proceeding
with respect to this Agreement may be brought in any federal or state court
having Charlotte, North Carolina, as or within its jurisdiction or district. By
execution of this Agreement, Consultant hereby submits to the jurisdiction and
venue of said courts, hereby expressly waiving any defense of personal
jurisdiction or improper venue. Nothing herein shall affect the right of any
party to serve process in any manner permitted or required by law. The section
headings or captions appearing in this

 

4



--------------------------------------------------------------------------------

Agreement are for convenience only, are not part of this Agreement and are not
to be considered in interpreting this Agreement.

9. Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be deemed given when (A) delivered personally or
by overnight courier to the following address of the other parties hereto (or
such other address for such parties as shall be specified by notice given
pursuant to this Section 9) or (B) sent by facsimile to the following facsimile
number of the other parties hereto (or such other facsimile number for such
parties as shall be specified by notice given pursuant to this Section 9), with
the confirmatory copy delivered by overnight courier to the address of such
parties pursuant to this Section 9.

If to the Company, to:

Horizon Lines, Inc.

4064 Colony Road, Suite 200

Charlotte, North Carolina 28211

Facsimile: (704) 973-7010

Attention: Board of Directors, Chairman

With a copy to:

Horizon Lines, Inc.

4064 Colony Road, Suite 200

Charlotte, North Carolina 28211

Facsimile: (704) 973-7010

Attention: General Counsel

If to Consultant:

Last address in the records of the Company

10. Binding Effect/Assignment/Waivers. This Agreement shall inure to the benefit
of and be binding upon the heirs, estates, legal and personal representatives,
successors and permitted assigns of the respective parties hereto. Consultant
may not assign or delegate his rights, duties or obligations hereunder. Upon
prior written notice to Consultant, the Company may assign or delegate its
rights, duties or obligations hereunder in connection with any merger, sale or
similar transaction. No waiver or release of any obligation or right of any
party hereto shall be valid or enforceable unless made in writing and duly
executed by all parties hereto. The terms of this Agreement shall survive the
termination of this Agreement.

11. Entire Agreement/Modification. This Agreement, along with all items
incorporated herein, constitutes the entire and complete agreement between the
parties hereto and supersedes any prior oral or written agreement between the
parties with respect to the obligations and covenants contemplated hereunder. It
is expressly agreed that there are no verbal understandings or agreements which
in any way change the terms, covenants, and conditions herein set forth, and

 

5



--------------------------------------------------------------------------------

that no modification of this Agreement and no waiver of any of its terms and
conditions shall be effective unless made in writing and duly executed by all
parties hereto.

12. Counterparts. This Agreement may be executed in any number of identical
counterparts, and each counterpart hereof shall be deemed to be an original
instrument, but all counterparts hereof taken together shall constitute but a
single instrument. This Agreement may be executed and delivered by facsimile
transmission, and a facsimile copy of an executed counterpart shall be deemed
and considered for all purposes as an original executed counterpart, in which
case the parties then shall immediately circulate original documents for
execution by all parties.

In witness whereof, the undersigned each have caused this Agreement to be
executed under seal individually or by their duly authorized officers as of the
date first set forth above.

 

Horizon Lines, Inc.     Consultant By:  

/s/ Jeffrey A. Brodsky

   

/s/ Stephen H. Fraser

Name:   Jeffrey A. Brodsky     Stephen H. Fraser Title:   Chairman, Board of
Directors    

 

6